 Case 2:20-cv-00015-JRG Document 49 Filed 06/01/20 Page 1 of 4 PageID #: 936



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

MONARCH NETWORKING SOLUTIONS                 §
LLC                                          §
                                             §
       v.                                    §          Case No. 2:20-CV-0015-JRG
                                             §
CISCO SYSTEMS, INC., ET AL.                  §


                 JOINT MOTION FOR ENTRY OF DISCOVERY ORDER

       The parties hereby submit an agreed Discovery Order, attached hereto, and respectfully

request the Court enter it.
 Case 2:20-cv-00015-JRG Document 49 Filed 06/01/20 Page 2 of 4 PageID #: 937



Dated: June 1, 2020                Respectfully submitted,

                                   /s/ Alden G. Harris
                                   Max L. Tribble Jr.
                                   Texas Bar No. 20213950
                                   mtribble@susmangodfrey.com
                                   Joseph S. Grinstein
                                   Texas Bar No. 24002188
                                   jgrinstein@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1000 Louisiana Street, Suite 5100
                                   Houston, Texas 77002
                                   Telephone: (713) 651-9366
                                   Facsimile: (713) 654-6666

                                   Steven M. Shepard
                                   New York Bar No. 5291232
                                   sshepard@susmangodfrey.com
                                   SUSMAN GODFREY L.L.P.
                                   1301 Avenue of the Americas 32nd Floor
                                   New York, NY 10019
                                   Telephone: (212) 336-8330
                                   Facsimile: (212) 336-8340

                                   Michael F. Heim
                                   Texas Bar No. 09380923
                                   mheim@hpcllp.com
                                   R. Allan Bullwinkel
                                   Texas Bar No. 24064327
                                   abullwinkel@hpcllp.com
                                   Alden G. Harris
                                   Texas Bar No. 24083138
                                   aharris@hpcllp.com
                                   HEIM, PAYNE & CHORUSH, LLP
                                   1111 Bagby Street, Suite 2100
                                   Houston, Texas 77002
                                   Telephone: (713) 221-2000
                                   Facsimile: (713) 221-2021

                                   T. John Ward, Jr.
                                   Texas Bar No. 00794818
                                   jw@wsfirm.com
                                   Claire Abernathy Henry
                                   Texas Bar No. 24053063
                                   claire@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   1507 Bill Owens Pkwy.
                                   Longview, Texas 75604
                                   Telephone: (903) 757-6400
                                   Facsimile: (903) 757-2323



                                    -2-
Case 2:20-cv-00015-JRG Document 49 Filed 06/01/20 Page 3 of 4 PageID #: 938



                                  S. Calvin Capshaw, III
                                  Texas Bar No. 03783900
                                  ccapshaw@capshawlaw.com
                                  CAPSHAW DERIEUX LLP
                                  114 E. Commerce Avenue
                                  Gladewater, Texas 75647
                                  Phone: (903) 845-5770

                                  ATTORNEYS FOR MONARCH
                                  NETWORKING SOLUTIONS LLC


Dated: June 1, 2020               By: /s/ Michael R. Rhodes with permission
                                   from Alden G. Harris
                                  Tamir Packin (pro hac vice)
                                  tpackin@desmaraisllp.com
                                  Jennifer Przybylski (pro hac vice)
                                  jprzybylski@desmaraisllp.com
                                  Raymond Habbaz (pro hac vice)
                                  rhabbaz@desmaraisllp.com
                                  DESMARAIS LLP
                                  230 Park Avenue
                                  New York, NY 10169
                                  Tel: (212) 351-3400
                                  Fax: (212) 351-3401

                                  Michael R. Rhodes (pro hac vice)
                                  mrhodes@desmaraisllp.com
                                  DESMARAIS LLP
                                  101 California Street
                                  San Francisco, CA 94111
                                  Tel: (415) 573-1900
                                  Fax: (415) 573-1901

                                  Lead Counsel for Defendants
                                  CISCO SYSTEMS, INC. and CHARTER COMMUNICATIONS,
                                  INC.

                                  Michael E. Jones (State Bar No. 10929400)
                                  mikejones@potterminton.com
                                  POTTER MINTON, P.C.
                                  110 North College, Suite 500
                                  Tyler, Texas 75702
                                  Tel: (903) 597-8311
                                  Fax: (903) 593-0846




                                   -3-
Case 2:20-cv-00015-JRG Document 49 Filed 06/01/20 Page 4 of 4 PageID #: 939



                                  Local Counsel for Defendants
                                  CISCO SYSTEMS, INC. and CHARTER COMMUNICATIONS,
                                  INC.




                                   -4-
